Order entered March 12, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00638-CR
                                      No. 05-14-00639-CR

                              ZANTAR LADON KELLY, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause Nos. F13-00158-S

                                           ORDER
        The Court REINSTATES the appeals.

        On February 13, 2015, we denied appellant’s motion to extend time to file his brief and

ordered the trial court to make findings. On March 9, 2015, we received appellant’s brief.

Therefore, in the interest of expediting the appeals, we VACATE the February 13, 2015 order to

the extent it requires findings.

        We ORDER appellant’s brief filed as of the date of this order.

                                                      /s/   ADA BROWN
                                                            JUSTICE